Remarks
Claims 1, 5, 9, 10, 19, 20, 23, and 24 are pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 11/24/2021 have been fully considered but they are not persuasive.  
Applicant’s arguments with respect to claims 1, 5, 9, 10, 19, 20, 23, and 24 have been considered but are moot in view of the new ground(s) of rejection provided below.  
Applicant alleges “Claims 1-25 are pending in the application”.  This is incorrect.  Only claims 1, 5, 9, 10, 19, 20, 23, and 24 are pending.  
Chavan fails to teach or suggest, at least the following features in claim 1 (see Office Action page 15):” and then copies in a variety of limitations.  However, some of this subject matter is rejected using Chavan.  Therefore, Applicant is incorrect that this is somehow common ground.  Applicant is respectfully requested to refrain from making false statements regarding common ground in the future.  
Applicant then alleges “the examiner alleges that: (1) Lee has disclosed all these features, except the ‘SGX enabled application’ features, missing from Chavan”.  This is incorrect.  Indeed, some of this subject matter was not even present prior to the current amendment.  Applicant is simply providing fictitious and absolutely false statements regarding what was in the previous office action.  Applicant is respectfully requested to refrain from making false statements regarding what is provided in office actions in the future.  
Applicant then cites a motivation statement and alleges “We respectfully disagree with both assertions.  First, Lee has NOT disclosed all of the features, except the ‘SGX enabled application’ features, missing from Chavan.  Lee fails to teach or suggest, at least, ‘key (h)/further encryption key (h)’ as claimed, in particular:” and copies in multiple limitations including SGX language.  Lee was not cited as disclosing the entirety of this subject matter.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  

With respect to how Lee is actually cited against this subject matter, Lee discloses the following:
Determining a key based on the randomness parameter, the computer instructions associated with the function of the application, and the associated input data (Exemplary Citations: for example, Abstract, Paragraphs 16-20, 22, 24, 28, 29, 61-68, 70-72, 75, and associated figures; obtaining key based on version, instructions being run and all inputs therefor, for example);
...
Encrypting the random encryption key with a further encryption key to obtain an encrypted random encryption key, wherein the further encryption key is generated based on the computer instructions of the function associated with the application, the associated input data, and a randomness parameter (Exemplary Citations: for example, Abstract, Paragraphs 16-20, 22, 24, 28, 29, 60-68, 70-72, 75, and associated figures; encrypting organization keys with master keys, for example); ...
Applicant then provides Applicant’s understanding of a portion of Lee and alleges “None of MK, OrgKey, AOrgKeyN, EOrgKeyN, and DOrgKeyN in Lee is determined / generated based on: the randomness paragraph (r), the computer instructions associated with the function of the SGX enabled application, and the associated input Lee are determined / generated based on randomness paragraph (r), the function of an application, and the associated input data.  In particular, none of these keys in Lee are tied to the function of the application and the input data to be inputted to the function to perform the computation.  None of the other citations cures this defect.”  No generation of any key occurs in the claims.  To the contrary, a key is determined based on data. This data is not input to a key generation algorithm or anything of the sort.  Simply by looking up a key for a computation, the looking up is based on the computation, all inputs thereto, all instructions thereto, etc.  Applicant must amend the claims to explicitly mention a key generation algorithm taking specific inputs and then generating a key by manipulating those inputs in a certain fashion in order to have this subject matter be part of the claims.  As of now, no such subject matter is required by the claims.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
Applicant then alleges “the skilled person would NOT have incorporated the encryption technique in Lee into the storage system of Chavan”, appears to copy in the motivation statement(s) for doing so, and alleges “The use of ‘and/or’ seems to suggest that the skilled person has no clear idea why he/she is applying the teachings of Lee to Chavan.  Indeed, he/she has no motivation to do so.  Chavan concerns improving query performance by caching and reusing computation results.  Lee concerns improving data Chavan and Lee have different technical motivations and they seek to address different, unrelated technical problems.”  The Examiner appreciates Applicant’s sense of humor here by arguing that having multiple motivations means that no motivations are present.  This is quite comical.  However, Applicant fails to even point to any specific motivation and explain why Applicant believes such motivation is somehow not a motivation for combining the references.  Indeed, all motivations in the motivation statement(s) are proper and Applicant has tacitly agreed to such by providing no actual argument against any of them.  The Examiner thanks Applicant for providing such levity and agreement.  With respect to Applicant’s attempt to disparage the combination by alleging “Chavan concerns improving query performance by caching and reusing computation results.  Lee concerns improving data security in a multi-tenant environment by using different encryption/decryption keys/schemes.  Chavan and Lee have different technical motivations and they seek to address different, unrelated technical problems”, the Examiner notes that, had Applicant taken into consideration the motivations that are present in the combination, Applicant would have noticed that one of ordinary skill in the art would have been motivated to incorporate the encryption techniques of Lee into the storage system of Chavan for a variety of reasons, such as to allow the system to encrypt the data, to keep the data secure from unauthorized parties, to ensure that each user cannot access other user’s data, to provide for key rotation and ensure that encrypted data does not become stale, and/or to increase security in the system.  Indeed, encrypting data is beneficial in most computer environments, including that of Chavan, and Applicant has not even attempted to argue otherwise.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19 and 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 19 is directed to “A system for accelerating execution of a Software Guard Extensions (SGX) enabled application in a trusted enclave, comprising one or more processors arranged to:” and then lists method steps.  However, this is allegedly a system claim and the system includes no inherently physical components.  Therefore, claim 19 is not and cannot be a system claim.  Claim 23 is rejected at least based on its dependency.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 5, 9, 10, 19, 20, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Chavan (U.S. Patent Application Publication 2017/0031976) in view of Lee (U.S. Patent Application Publication 2012/0140923), Lam (U.S. Patent Application Publication 2003/0163433), and Sood (U.S. Patent Application Publication 2018/0114013).  
Regarding Claim 1,
Chavan discloses a method for accelerating execution of an application in a trusted enclave comprising:
Generating a tag based on computer instructions associated with a function of an application and associated input data, for representation of a computation to be performed by the application (Exemplary Citations: for example, Abstract, Paragraphs 23, 33, 37, 38, 40-46, 48-52, 55, 62, 68, 74, 80-88, 90, 97, and associated figures; generating a mapping, pointer, hash, ID, or the like, after receiving a query for an expression, for example);
Determining whether the same computation has been performed before by determining whether the tag correspond to an entry in a database arranged outside the trusted enclave, the database including an enclave maintaining a metadata dictionary, the metadata dictionary storing one or more entries each including a tag, an associated parameter, and a pointer to an associated computation result (Exemplary Citations: for example, Abstract, Paragraphs 23, 33, 37, 38, 40-46, 48-52, 55, 62, 68, 
If a corresponding entry of the tag is found in the database, which indicates that the same computation has been performed before, then (Exemplary Citations: for example, Abstract, Paragraphs 23, 33, 37, 38, 40-46, 48-52, 55, 62, 68, 74, 80-88, 90, 97, and associated figures; result is cached, for example):
Obtaining, from the entry of the tag, a parameter and a pointer to an computation result associated with the tag (Exemplary Citations: for example, Abstract, Paragraphs 23, 33, 37, 38, 40-46, 48-52, 55, 62, 68, 74, 80-88, 90, 97, and associated figures; obtaining the above discussed data, for example);
Determining data based on the computer instructions associated with the function of the application, and the associated input data (Exemplary Citations: for example, Abstract, Paragraphs 23, 33, 37, 38, 40-46, 48-52, 55, 62, 68, 74, 80-88, 90, 97, and associated figures); and
Retrieving the corresponding computation result without performing the computation (Exemplary Citations: for example, Abstract, Paragraphs 23, 33, 37, 38, 40-46, 48-52, 55, 62, 68, 74, 80-88, 90, 97, and associated figures; retrieving the cached result, for example); and

Performing the computation to obtain a computation result (Exemplary Citations: for example, Abstract, Paragraphs 23, 33, 37, 38, 40-46, 48-52, 55, 62, 68, 74, 80-88, 90, 97, and associated figures; computing the expression, for example);
Storing the computation result (Exemplary Citations: for example, Abstract, Paragraphs 23, 33, 37, 38, 40-46, 48-52, 55, 62, 68, 74, 80-88, 90, 97, and associated figures; storing the result in the database, such as in an IMEU or IMIU, with the tag being stored in those and/or an IMCU, as examples);
Wherein data is generated based on the computer instructions of the function associated with the application, the associated input data (Exemplary Citations: for example, Abstract, Paragraphs 23, 33, 37, 38, 40-46, 48-52, 55, 62, 68, 74, 80-88, 90, 97, and associated figures); and
Including, in the metadata dictionary, an entry having the tag and the randomness parameter, the random encryption key, and a pointer to the computation result associated with the tag (Exemplary Citations: for example, Abstract, Paragraphs 23, 33, 37, 
But does not explicitly disclose that the application is SGX enabled, that the parameter is a randomness parameter, an associated encrypted random encryption key, that the computation results are encrypted, an encrypted random encryption key, determining a key based on the randomness parameter, decrypting the encrypted random encryption key using the determined key to obtain a random encryption key, decrypting the encrypted computation result using the random encryption key, encrypting the computation result with a random encryption key to obtain an encrypted computation result, encrypting the random encryption key with a further encryption key to obtain an encrypted random encryption key, wherein the further encryption key is generated based on a randomness parameter.  
Lee, however, discloses the metadata dictionary storing one or more entries each including a tag, an associated randomness parameter, an associated encrypted random encryption key (Exemplary Citations: for example, Abstract, Paragraphs 16-20, 22, 24, 28, 29, 61-68, 70-72, 75, and associated figures; stored data, such as encrypted keys, version numbers, and the like, for example);
Obtaining, from the entry of the tag, a randomness parameter, an encrypted random encryption key (Exemplary Citations: for example, Abstract, Paragraphs 16-20, 22, 24, 28, 29, 
Determining a key based on the randomness parameter, the computer instructions associated with the function of the application, and the associated input data (Exemplary Citations: for example, Abstract, Paragraphs 16-20, 22, 24, 28, 29, 61-68, 70-72, 75, and associated figures; obtaining key based on version, instructions being run and all inputs therefor, for example);
Decrypting the encrypted random encryption key using the determined key to obtain a random encryption key (Exemplary Citations: for example, Abstract, Paragraphs 16-20, 22, 24, 28, 29, 61-68, 70-72, 75, and associated figures; decrypting encrypted key (e.g., EORGKEYN) with master key to get DORGKEYN, for example);
Decrypting the encrypted computation result using the random encryption key (Exemplary Citations: for example, Abstract, Paragraphs 16-20, 22, 24, 28, 29, 61-68, 70-72, 75, and associated figures; decrypt data, which is the result in the combination, as in Chavan, with DORGKEYN, for example); and
Encrypting the computation result with a random encryption key to obtain an encrypted computation result (Exemplary Citations: for example, Abstract, Paragraphs 16-20, 22, 24, 28, 29, 60-68, 70-72, 75, and associated figures; encrypting data to be stored with a 
Encrypting the random encryption key with a further encryption key to obtain an encrypted random encryption key, wherein the further encryption key is generated based on the computer instructions of the function associated with the application, the associated input data, and a randomness parameter (Exemplary Citations: for example, Abstract, Paragraphs 16-20, 22, 24, 28, 29, 60-68, 70-72, 75, and associated figures; encrypting organization keys with master keys, for example); and
Including, in the metadata dictionary, an entry having the tag and the randomness parameter, the encrypted random encryption key, and a pointer to the encrypted computation result associated with the tag (Exemplary Citations: for example, Abstract, Paragraphs 16-20, 22, 24, 28, 29, 60-68, 70-72, 75, and associated figures; storing the data, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the encryption techniques of Lee into the storage system of Chavan in order to allow the system to encrypt the data, to keep the data secure from unauthorized parties, to ensure that each user cannot access other user’s data, to provide for key 
Lam also discloses the metadata dictionary storing one or more entries each including a tag, an associated randomness parameter, an associated encrypted random encryption key (Exemplary Citations: for example, Abstract, Paragraphs 34-41, 51-56, and associated figures; seeds, random values, random keys, KEKs, KDKs, values, types, fields, encrypted/encoded keys, and the like, as examples);
Obtaining, from the entry of the tag, a randomness parameter, an encrypted random encryption key (Exemplary Citations: for example, Abstract, Paragraphs 34-41, 51-56, and associated figures; obtaining the above, for example);
Determining a key based on the randomness parameter, the computer instructions associated with the function of the application, and the associated input data (Exemplary Citations: for example, Abstract, Paragraphs 34-41, 51-56, and associated figures; generating a key, such as a KEK or KDK, hashing such, or the like, as examples);
Decrypting the encrypted random encryption key using the determined key to obtain a random encryption key (Exemplary Citations: for example, Abstract, Paragraphs 34-41, 51-56, and associated figures; decrypting keys with KEKs/KDKs, for example);

Including, in the metadata dictionary, an entry having the tag and the randomness parameter, the encrypted random encryption key, and other data (Exemplary Citations: for example, Abstract, Paragraphs 34-41, 51-56, and associated figures).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the key management techniques of Lam into the storage system of Chavan as modified by Lee in order to allow sensitive data to be readily backed-up and recovered, to allow for key encryption keys to contain even more portions, and/or to increase security in the system.  
Sood, however, discloses that the application is an SGX enabled application (Exemplary Citations: for example, Paragraphs 33-41, 51-54, 60-62, 70, 74, 126, 130, and associated figures; SGX applications and environments, for example).  It would have been obvious to one of 
Regarding Claim 19,
Claim 19 is a system claim that corresponds to method claim 1 and is rejected for the same reasons.  
Regarding Claim 20,
Claim 20 is a medium claim that corresponds to method claim 1 and is rejected for the same reasons. 
Regarding Claim 5,
Chavan as modified by Lee, Lam, and Sood discloses the method of claim 1, in addition, Chavan discloses that the encrypted (Lee: Exemplary Citations: for example, Abstract, Paragraphs 16-20, 22, 24, 28, 29, 60-68, 70-72, 75, and associated figures) computation result is stored outside the enclave of the database (Exemplary Citations: for example, Abstract, Paragraphs 23, 33, 37, 38, 40-46, 48-52, 55, 62, 68, 74, 80-88, 90, 97, and associated figures; IMEU, IMIU, and IMCU each storing at least one of the tag and result, for example).  
Regarding Claim 23,

Regarding Claim 24,
Claim 24 is a medium claim that corresponds to method claim 5 and is rejected for the same reasons.  
Regarding Claim 9,
Chavan as modified by Lee, Lam, and Sood discloses the method of claim 1, in addition, Lee discloses that the database is encrypted (Exemplary Citations: for example, Abstract, Paragraphs 16-20, 22, 24, 28, 29, 61-68, 70-72, 75, and associated figures).  
Regarding Claim 10,
Chavan as modified by Lee, Lam, and Sood discloses the method of claim 1, in addition, Chavan discloses sending the generated tag to the database via a secured channel (Exemplary Citations: for example, Abstract, Paragraphs 23, 33, 37, 38, 40-46, 48-52, 55, 62, 68, 74, 80-88, 90, 97, and associated figures; secure channel within device, for example); and
Lee also discloses sending the generated tag to the database via a secured channel (Exemplary Citations: for example, Abstract, Paragraphs 16-20, 22, 24, 28, 29, 61-68, 70-72, 75, and associated figures; secure database access, for example).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey D Popham whose telephone number is (571)272-7215. The examiner can normally be reached Monday through Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.